Case 14-31950-lkg Doc 123-3 Filed 07/02/19 Page 1 of 2

RCA
2013R18686

STATE OF ILLINOIS

Kecbrding Requested By FILED mR ll IN

Balik cof, America, N.A.

16001 N. i Dallas Pkwy 04/29/2013 12: 13PH

Addison, TX.75001 AMY MEYER, RECORDER
d. REC FEE: 26.00

When recorded: iiiail to: RHSPS FEE: 9,00

Nationstar Mortgage,

350 Highland Drive7/, Cur
Attention: Mosaic

  

Property Address: &

4921 2ND STREET
an 7 never, SOCOC{
OW, oe

ASSIGNMENT-OF MORTGAGE

For Value Received, the undersigned holder of a Morigge (herein “Assignor”) whose address is 1800 TAPO
CANYON ROAD, SIMI VALLEY, CA 93963 does hereby. grant, sell, assign, transfer and convey unto
NATIONSTAR MORTGAGE, LLC whose address is 350) HIGHLAND DRIVE, LEWISVILLE, TX 75067 ali
beneficial interest under that certain Mortgage described below together with the note(s) and obligations therein
described and the money due and to become due thereon with interest and all rights accrued or to accrue under said

 

e

Morigage. An

Original Lender: COUNTRYWIDE HOME LOANS, ING

Borrower(s): RICKY N. MCDANIELS, AND DIANE M-MCDANIELS, HUSBAND AND
WIFE AS JOINT TENANTS 77

Datcof Mortgage: 12/20/2001 Original Loan Amount: $52,000.00“ (S?

Recorded in Madison County, IL on: 1/3/2002, book 4471, page 4045 and ins number 2002R00728

IN WITNESS WHEREOF, the undersigned has caused this Assignment of Mortgage ibs executed on
WY

COUNTRYWIDE HOME LOANS, ",

"Ofer Z aoa Taliep — Se

By

“p

DOC 2013R 18686 Pg 1of2
Case 14-31950-lkg Doc 123-3 Filed 07/02/19 Page 2 of 2

Qre TX, County of As
Ae)

 
 
 

appeared <A OD
COUNTRYWIDE HOME LOANS, INC.
subscribed to o thewithin document and acknowledged to me that
authorized capacity(ies), and that byhjher/their signature(s) on
behalf of which the. person(s) acted, executed the instrument.

Witness my hand and official seal.

  
 
 

ASSsiSant v J
Se emally known to me to be the person(s) whose name(s) {Gare

a Notary Public, personally
rG Ew ent of

 
 
   

he/they executed the same inghivher/their
document the person(s) or the entity upon

 
 

ROCHELLE A. MARTIN
Notary Public, State of Texas
hy Commission Expires
duly 18, 2016

 
 
    

 

 
  

DOC 2013R18686 Pg 2of2 LE ae
